 

EXHIBIT 10.1

 

AGREEMENT AND PLAN OF SHARE EXCHANGE

 

This AGREEMENT AND PLAN OF SHARE EXCHANGE (this "Agreement"), dated as of July
16, 2009 (the "Effective Date"), is made by and between the HARRY KLETTER FAMILY
LIMITED PARTNERSHIP, a Kentucky limited partnership ("HKFLP"), 7124 GRADE LANE
LLC,  a Kentucky limited liability company (the "Company"), and INDUSTRIAL
SERVICES OF AMERICA, INC., a Florida corporation ("ISA").  HKFLP, the Company,
and ISA are referred to herein separately as a "Party" and collectively as the
"Parties."

 

R E C I T A L S

 

A.         HKFLP owns 100% of the membership units (the "Units") in the Company.

 

B.         The Company owns real property situated in the City of Louisville,
Jefferson County, Commonwealth of Kentucky, commonly known as 7124 Grade Lane
and certain fixtures located thereon (collectively, the "Real Property").

 

C.         ISA's common stock, $.005 par value, ("ISA Common Stock") is traded
on the NASDAQ stock exchange.

 

D.        Harry Kletter serves as general partner of HKFLP, which serves as
managing member of the Company, and Harry Kletter also serves as Chairman and
Chief Executive Officer of ISA, therefore creating an affiliate relationship.

 

E.         The Real Property, together with certain real property owned by 7200
Grade Lane LLC, a Kentucky limited liability company, is adjacent to real
property owned by ISA and ISA occupies such real property and has placed certain
of its strategic assets on such Real Property.  ISA has determined that it would
be in its best interest to have control over all such Real Property.

 

F.         ISA desires to acquire, and HKFLP has determined that it would be in
its best interest to transfer, the Units in the Company in exchange for shares
of ISA Common Stock, in each case on the terms and conditions contained in this
Agreement.  The Company, HKFLP, and ISA intend the exchange to qualify as a
tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code
of 1986, as amended.

 

Therefore, in consideration of the premises and the mutual covenants and
agreements and additional consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

ARTICLE I

EXCHANGE OF SHARES

 

1.1       Number of Shares. 

 

(a)        HKFLP agrees to transfer to ISA at the Closing all of HKFLP's right,
title, and interest in and to the Units, solely in exchange for 132,813 shares
of ISA Common Stock based on a price of $6.40 per share of ISA Common Stock. 

 

(b)        In the event the average ISA Common Stock price reported on the
NASDAQ stock exchange during the thirty (30) days immediately prior to Closing
is less than $3.40 or more than $9.40, either ISA or HKFLP would have the
ability to terminate this Agreement by written notice to the other Parties. Such
termination shall be without further liability to any Party, except as provided
in Section 6.2.  

 

(c)        HKFLP has received an appraisal of the Real Property prepared by
Lohan Realty Resources, Inc. dated July 3, 2009.

 

1.2       Exchange.  Subject to the terms and conditions of this Agreement, at
the Closing (as defined in Section 2.1), HKFLP shall surrender to ISA its Units
in the Company, and ISA shall direct its transfer agent, Registrar & Transfer
Company, to issue certificate(s) of ISA Common Stock to be issued in the
exchange in accordance with Section 1.1.  Certificate(s) of ISA Common Stock
shall be issued and registered to HKFLP, and shall thereafter be transferable in
the same manner as otherwise provided for ISA Common Stock, subject to
applicable federal and state securities laws.  HKFLP will not be paid dividend
payments, if any, paid by ISA until such time as its Units have been
exchanged.  

 

ARTICLE II

CLOSING

 

2.1       Place of Closing.  Upon the terms and conditions set forth in this
Agreement, the closing of the transactions contemplated by this Agreement (the
"Closing") will take place at the offices of Industrial Services of America,
Inc. at 7100 Grade Lane, Louisville, Kentucky, or at such other place as the
Parties may mutually agree in writing.  

 

2.2       Date of Closing.  The Closing will take place at 10:00 a.m. local time
on the second business day after all of the conditions to the Closing have been
satisfied (excluding any such conditions that will be satisfied at the Closing),
or at such other time as the Parties may mutually agree in writing.  The date on
which the Closing actually occurs is referred to as the "Closing Date." 

 

2.3       Effective Time.  The effective time of the transactions contemplated
by this Agreement will be at 12:01 a.m. on the Closing Date, Louisville,
Kentucky time (the "Effective Time").

 

2.4       Deliveries by HKFLP.  At the Closing, HKFLP will deliver (or cause to
be delivered) the following to ISA:

 

(a)        an assignment from HKFLP to ISA of the Units, in substantially the
form of Exhibit 2.4, duly executed by HKFLP; and

 

(b)        all other documents, instruments and writings required or
contemplated to be delivered by HKFLP at or prior to the Closing pursuant to
this Agreement or otherwise in connection with the transactions contemplated by
this Agreement.

 

2.5       Deliveries by ISA.  At the Closing, ISA will deliver (or cause to be
delivered) the following to HKFLP:

 

(a)        ISA Common Stock in accordance with Section 1.2; and

 

(b)        All other documents, instruments and writings required or
contemplated to be delivered by ISA at or prior to the Closing pursuant to this
Agreement or otherwise in connection with the transactions contemplated by this
Agreement.

 

ARTICLE III

ASSUMPTION OF OBLIGATIONS

 

3.1       Release by ISA of HKFLP.  As of the Closing, ISA hereby releases and
discharges HKFLP and its affiliates, agents and advisors, and their respective
successors and permitted assigns (collectively, the "Released Parties") from any
and all claims, demands, suits, actions, causes of action, contracts, debts,
sums of money, commissions, damages and rights whatsoever at law or in equity,
now existing or that may hereafter accrue in favor of ISA (each, a "Claim")
against any of the Released Parties relating to, arising out of or in connection
with any facts or circumstances relating to the Company that existed on or prior
to the Closing, whether known or unknown, to ISA, other than any such Claim
arising under this Agreement. 

 

3.2       Indemnity by ISA of HKFLP.  ISA shall indemnify, defend and hold
harmless HKFLP and each of HKFLP's affiliates, agents, accountants, attorneys
and representatives from and against any demand, claim, action, cause of action,
damage, liability, loss, cost, debt, deficiency, expense, obligation, tax,
assessment, public charge, lawsuit, contract, agreement, and undertaking of any
kind or nature, whether known or unknown, fixed, actual, accrued or contingent,
liquidated or unliquidated, and whether or not asserted by a third party
(including, without limitation, interest, penalties, additional federal, state
or local taxes, reasonable attorneys' fees and other costs and expenses incident
to any transaction, proceedings or investigations or the defense of any claim,
whether or not litigation has commenced) ("Losses") arising out of, resulting
from, or relating to or in connection with the Units except to the extent that
ISA is entitled to indemnification pursuant to Section 3.4. 

 

3.3       Notification of ISA by HKFLP.  Within thirty (30) days after a third
party has notified HKFLP, in writing, of a claim for which HKFLP claims a right
of indemnification, HKFLP will notify ISA and afford ISA the opportunity to
assume the defense or settlement of such claim at ISA's own expense with counsel
reasonably acceptable to HKFLP.  If HKFLP assumes the defense of such claim, ISA
has the right to join in the defense of such claim with counsel of its own
choosing and at its own expense.  Notwithstanding the notice requirement
provided in this Section 3.3, the right to indemnification under this Agreement
shall not be affected by any failure to give or any delay in giving such notice
unless, and then only to the extent that, ISA's rights and remedies have been
prejudiced.  In no event may HKFLP or the Company settle any claim related to
the indemnity provided by Sections 3.1 and 3.2 without the prior written consent
of ISA. 

 

3.4       Indemnity by HKFLP of ISA.  HKFLP shall indemnify, defend and hold
harmless ISA and each of ISA's directors, officers, agents, accountants,
attorneys and representatives from and against any Losses arising out of,
resulting from, or relating to or in connection with the Units as the result of
any breach of a representation or warranty of HKFLP or the Company in Section
4.1 of this Agreement, subject to Section 6.4.

 

3.5       Notification of HKFLP by ISA.  Within thirty (30) days after a third
party has notified ISA, in writing, of a claim for which ISA claims a right of
indemnification, ISA will notify HKFLP and afford HKFLP the opportunity to
assume the defense or settlement of such claim at HKFLP's own expense with
counsel reasonably acceptable to ISA.  If ISA assumes the defense of such claim,
HKFLP has the right to join in the defense of such claim with counsel of its own
choosing and at its own expense. Notwithstanding the notice requirement provided
in this Section 3.5, the right to indemnification under this Agreement shall not
be affected by any failure to give or any delay in giving such notice unless,
and then only to the extent that, HKFLP's rights and remedies have been
prejudiced.  In no event may ISA settle any claim related to the indemnity
provided by Sections 3.4 without the prior written consent of HKFLP. 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

4.1       Representations and Warranties of HKFLP and the Company.  Each of
HKFLP and, where applicable, the Company hereby covenants, represents and
warrants to ISA as follows:

 

(a)        HKFLP owns good title to the Units.  Such Units constitute all of the
outstanding Units of the Company.  All of the Units have been duly authorized
and validly issued and are fully paid and nonassessable.  There are no
outstanding (i) securities convertible into or exchangeable for Units in the
Company, (ii) options, warrants or other rights to purchase or subscribe for
Units in the Company, or (iii) contracts, understandings or arrangements
relating to the issuance, repurchase or redemption of, or obligating the Company
to issue, repurchase or redeem its Units.  None of the Units have been issued in
violation of any applicable laws (including securities laws and regulations). 

 

(b)        Each of HKFLP and the Company has full power, authority, and legal
right to enter into and perform this Agreement according to the terms hereof and
HKFLP has full power, authority and legal right to sell, assign and deliver to
ISA good title to the Units.  HKFLP is a family limited partnership duly
organized and in existence under the laws of the Commonwealth of Kentucky.  This
Agreement is a valid and binding obligation of HKFLP, enforceable in accordance
with its terms.

 

(c)        The Company is a limited liability company duly formed and validly
existing under the laws of the Commonwealth of Kentucky and has all requisite
limited liability company power and authority to own, lease and operate its
property and assets as now owned, leased and operated by it.  The Company has no
subsidiaries.   

 

(d)        HKFLP's execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not and will
not (i) result in the creation or imposition of any lien upon the Units, (ii)
violate any provision of the Articles of Organization or Operating Agreement of
the Company, (iii) require any consent of any third party, including any
governmental entity, other than the consent of the lenders to the Company or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to HKFLP. 

 

(e)        The Company's execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated by this Agreement do not
and will not (i) result in the creation or imposition of any lien upon the Real
Property, (ii) violate any provision of the Articles of Organization or
Operating Agreement of the Company, (iii) require any consent of any third
party, including any governmental entity, other than the consent of the lenders
to the Company, (iv) violate any order, writ, injunction, decree, statute, rule
or regulation applicable to the Company, or (v) assuming the consent of the
lenders to the Company, result in a material violation or breach of or
constitute a default under any contract to which the Company is a party or any
material permit held by the Company.

 

(f)        The Company has not engaged in any business activities other than
owning the Real Property and leasing the same to ISA.

 

(g)        There is no action, suit, proceeding, claim or investigation by any
person, entity, administrative agency or government body pending or threatened
against (i) HKFLP that impedes or is likely to impede its ability to consummate
the transactions contemplated by this Agreement or (ii) the Company.

 

(h)        Neither HKFLP nor the Company has received any written notice of any
existing violations of applicable laws (including environmental laws), zoning
ordinances, regulations, orders or requirements of departments of building,
fire, health, or other municipal departments or other governmental authorities
nor has HKFLP or the Company received any written notice of any existing or
threatened condemnation or other legal action of any kind involving the Real
Property, which have not been cured, remedied or otherwise waived.

 

(i)         To HKFLP's knowledge, the current use of the Real Property does not
violate the zoning classification for the Real Property.

 

(j)         The Company holds fee simple title to the Real Property, except as
set forth on Schedule 4.1(j) which shall be delivered prior to Closing, and does
not own other tangible property other than incidental property associated with
ownership and operation of the Real Property.

 

(k)        Neither HKFLP nor the Company has caused any improvements to be made
to the Real Property in the last 120 days which have not been paid in full.

 

(l)         The Company has filed all required tax returns and has no material
liabilities (including any indebtedness to third parties).  As used in this
subsection (l), material liabilities refer to liabilities of the Company in
excess of $50,000.

 

(m)      The Company has not executed any leases for all or part of the Real
Property which are still in effect other than as set forth on Schedule 4.1(m).

 

(n)        The Company has elected to be treated as a corporation for federal
income tax purposes.

 

(o)        HKFLP is acquiring the shares of ISA Common Stock for its own
account, not as nominee or agent, with the present intention of holding such
securities for purposes of investment and has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws.

 

(p)        HKFLP understands that the shares of ISA Common Stock being issued
pursuant to this Agreement will not be registered under the federal securities
laws and will be "restricted securities" within the meaning of the Securities
Act of 1933, as amended (the "Securities Act").

 

4.2       Representations and Warranties of ISA.  ISA hereby covenants,
represents and warrants to HKFLP as follows:

 

(a)        ISA has full power, authority and legal right to enter into and
perform this Agreement according to the terms hereof.  The Audit Committee of
the Board of Directors, comprised of independent directors, has voted in favor
of, and recommended to the Board of Directors, and the Board of Directors
without the participation or vote of Harry Kletter has approved the transaction
contemplated by this Agreement.  In addition, a majority of the shareholders
have by written consent approved the transaction contemplated by this
Agreement.  This Agreement is a valid and binding obligation of ISA, enforceable
in accordance with its terms.

 

(b)        ISA acknowledges and agrees that HKFLP, its representatives, agents
and employees have made no representations or warranties, express or implied,
written or oral, as to the accuracy or completeness of the records or any other
information furnished by or on behalf of HKFLP, except as expressly set forth in
this Agreement.  In entering into this Agreement, ISA acknowledges and affirms
that it has relied and will rely solely upon its independent analysis,
evaluation, investigation and judgment with respect to the business, economic,
legal, tax or other consequences of the transactions contemplated by this
Agreement.

 

(c)        There is no action, suit, proceeding, claim or investigation by any
person, entity, administrative agency or government body pending or threatened
against ISA that impedes or is likely to impede its ability to consummate the
transactions contemplated by this Agreement.

 

(c)        The shares of ISA Common Stock to be issued to HKFLP pursuant to this
Agreement will, on the date of issuance and delivery to HKFLP pursuant to this
Agreement, be duly authorized, validly issued, fully paid and nonassessable and
free of any preemptive rights.

 

4.3       Tax Covenants of ISA. 

 

(a)        ISA has no plan or written intention (i) to liquidate the Company (or
to convert the Company into a "disregarded" entity within the meaning of
Treasury Regulation Section 301.7701-3 or a partnership); (ii) to merge the
Company with or into another corporation or entity; (iii) to sell or otherwise
dispose of its interest in the Company except for transfers of stock permitted
under Treasury Regulation Section 1.368-2(k)(1)); or (iv) to cause the Company
to sell or otherwise dispose of any of its assets, except for dispositions made
in the ordinary course of business or transfers permitted under Treasury
Regulation Section 1.368-2(k)(1)).  ISA will not take any of the foregoing
actions for a period of one year after the Closing Date.

 

(b)        Following the Closing, ISA or a member of its "qualified group" (as
defined in Treasury Regulation Section 1.368-1(d)(4)(ii)), will continue the
"historic business" of the Company or use a "significant portion" of the
Company's "historic business assets" in a business, as such terms are used in
Treasury Regulation Section 1.368-1(d).

 

(c)        ISA and the Company shall (i) prepare or cause to be prepared and
file or cause to be filed all tax returns for the Company for all periods ending
on or prior to the Closing Date that are filed after the Closing Date, and (ii)
pay any taxes owed by the Company for all periods ending on or prior to the
Closing Date.  ISA and the Company shall permit HKFLP to review and comment on
each such tax return described in the preceding sentence prior to filing and
shall make such revisions to such tax returns as are reasonably requested by
HKFLP.

 

(d)        ISA and the Company shall be responsible for preparing or causing to
be prepared and filing or causing to be filed all tax returns for the Company
for all periods ending after the Closing Date, and paying any taxes owed by the
Company for all periods ending after the Closing Date.

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.1       Conditions Precedent in Favor of HKFLP.  HKFLP's obligations under
this Agreement are expressly subject to the timely fulfillment of the conditions
set forth in this Section 5.1 on or before the Closing Date, or such earlier
date as is set forth below.  Each condition may be waived in whole or in part
only by written notice of such waiver from HKFLP to ISA.

 

(a)        ISA shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by ISA
prior to or at the Closing.

 

(b)        On the Closing Date, the representations of ISA set forth in
Section 4.2 shall be true and accurate in all material respects, subject to
changes that are caused by the acts or omissions of the Company or its agents,
representatives, employees or affiliates, or are a result of the operation of
ISA in the normal course of business.

 

(c)        On or before the Closing Date, HKFLP shall have received satisfactory
substitution and releases as referenced in Section 2.5(b) and any other
approvals from lenders with approval rights over this transaction.

 

(d)        HKFLP shall not have terminated this Agreement pursuant to Section
1.1.

 

5.2       Conditions Precedent in Favor of ISA.  ISA's obligations under this
Agreement are subject to the timely fulfillment of the conditions set forth in
this Section 5.2 on or before the Closing Date, or such earlier date as is set
forth below.  Each condition may be waived in whole or in part only by written
notice of such waiver from ISA to HKFLP.

 

(a)        HKFLP shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by HKFLP
prior to or at the Closing.

 

(b)        ISA shall have delivered and/or otherwise made available an
information statement to ISA shareholders with respect to the transactions
contemplated by this Agreement, all in accordance with Section 14(c) of the
Securities Exchange Act of 1934, as amended.

 

(c)        On the Closing Date, the representations of HKFLP set forth in this
Agreement shall be true and accurate in all material respects, subject to:
(i) changes that:  (y) are caused by the acts or omissions of ISA or its agents,
representatives, employees or affiliates; or (z) are a result of the operation
of the Company and Real Property in the normal course of business; and
(ii) casualty or condemnation.

 

(d)        ISA shall not have terminated this Agreement during the Inspection
Period (as hereinafter defined) or pursuant to Section 1.1. 

 

(e)        Any lender holding a lien on the Real Property shall have consented
to the transaction.

 

5.3       Inspection Period.  From the Effective Date through August 7, 2009
(the "Inspection Period"), HKFLP agrees to make available to ISA, or to its duly
authorized agents or representatives, for review, all applicable books and
records relating to the Company and the Real Property and the operation and
maintenance thereof to the extent that such materials are in HKFLP's possession
or control.  Such items may be examined at all reasonable times during normal
business hours upon prior reasonable notice to HKFLP during the Inspection
Period.  In addition, ISA shall have the right to make such investigations,
including appraisals, environmental studies, title review and survey review as
ISA deems necessary or advisable and shall provide copies of the same to HKFLP. 
All information relating to the Real Property, HKFLP or the Company shall be
deemed "Confidential Information" for purposes of this Agreement.

 

ISA shall hold all Confidential Information in confidence and shall not at any
time disclose or permit the disclosure of the Confidential Information without
HKFLP's prior written consent.  ISA further agrees to use the Confidential
Information only for purposes of evaluating this transaction.  Notwithstanding
the foregoing, ISA may disclose the Confidential Information (i) to its legal
counsel, accountants, lenders and similar third parties that need to review the
Confidential Information in connection with the transaction contemplated by this
Agreement, and (ii) as may be required by law, including applicable securities
laws.  If this Agreement is terminated before the Closing, ISA promptly shall
return the Confidential Information to HKFLP and shall not retain copies thereof
(except as may be required by law).  The provisions of this paragraph shall
survive the Closing or termination of this Agreement.

 

If ISA is not satisfied with the results of its inspections, then ISA shall have
the right to terminate this Agreement at any time during the Inspection Period
by delivery of written notice of termination to HKFLP and the Company without
any liability to HKFLP or the Company, except as set forth in Section 6.2.  In
the absence of such termination ISA shall be deemed satisfied with all of its
inspections, including but not limited to the condition of the Company and the
Real Property.

 

ARTICLE VI

MISCELLANEOUS

 

6.1       Notices.  Any notice or other communication required or permitted to
be given under this Agreement will be sufficient if it is in writing, sent to
the applicable address set forth below (or as otherwise specified by any party
by notice to the other parties in accordance with this Section 6.1) and
delivered personally, mailed by certified or registered first-class mail or sent
by recognized overnight courier, postage prepaid, and will be deemed given (a)
when so delivered personally, (b) if mailed by certified or registered
first-class mail, three business days after the date of mailing, or (c) if sent
by recognized overnight courier, one day after the date of sending.  Each Party
may change its address by notifying the other Party in writing.

 

If to HKFLP:

 

Harry Kletter Family Limited Partnership

1208 Park Hills Court

Louisville, Kentucky 40207

Attention:  Harry Kletter

 

With copy to:

 

Donald J. Kunz, Esq.

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, Michigan  48226-3506

 

If to the Company:

7124 Grade Lane LLC

c/o Harry Kletter Family Limited Partnership

1208 Park Hills Court

Louisville, Kentucky 40207

Attention:  Harry Kletter

With copy to:

 

Donald J. Kunz, Esq.

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, Michigan  48226-3506

 

If to ISA:

 

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, Kentucky 40213

Attention:  President

With copy to:

 

Alex P. Herrington, Jr. (Mike)

Stites & Harbison, PLLC

Suite 1800

400 West Market Street

Louisville, Kentucky  40202

 

6.2       Conveyance and Transaction Costs.  ISA shall be solely responsible for
(i) all filing and recording of documents related to the transfer of the Units
from HKFLP to ISA and for all fees in connection therewith and (ii) whether or
not the transaction is consummated, all fees and expenses incurred by any of
HKFLP, ISA and the Company in connection with this Agreement. 

 

6.3       Broker's Fees.  Each Party agrees to indemnify and hold the other
harmless from and against any claims or causes of action with respect to any
commissions, finders' fees, or other remuneration, if any, due to any broker,
agent, or finder claiming by, through, or under such Party.  To the knowledge of
each Party, there are no such anticipated commissions, finders' fees or other
remuneration. 

 

6.4       Survival of Representations and Warranties.  All representations,
warranties, covenants, and agreements contained in this Agreement shall survive
the Closing; provided that the representations of HKFLP in Section 4.1 shall
survive the Closing for one year.  Any claims must be filed by ISA within such
one year period or shall be deemed waived.  The Parties have made no
representations or warranties except those expressly set forth in this
Agreement. 

 

6.5       Amendments and Severability.  No alterations, modifications,
amendments, or changes in this Agreement shall be effective or binding unless
the same shall be in writing and signed by HKFLP, ISA and the Company.  The
provisions of this Agreement will be deemed severable, and if any provision of
this Agreement is determined to be illegal or invalid under applicable law, such
provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding.  If any provision of this
Agreement is determined to be illegal or invalid in its entirety, such
illegality or invalidity will have no effect on the other provisions of this
Agreement, which will remain valid, operative and enforceable.

 

6.6       Extension; Waiver.  The Party entitled to the benefit of any
respective term or provision of this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other parties to this
Agreement, (b) waive any inaccuracies in the representations and warranties of
the other Parties contained in this Agreement or (c) waive compliance with any
obligation, covenant or agreement of the other Parties contained in this
Agreement.  Any agreement with regard to any such extension or waiver will be
valid only if set forth in an instrument in writing by the Party granting such
extension or waiver.  A waiver or failure to enforce any of the terms or
provisions of this Agreement will not in any way affect, limit or waive any
Party's rights at any time to enforce strict compliance thereafter with such
term and every other term and provision of this Agreement.

 

6.7       Entire Agreement.  All Schedules and Exhibits referred to in this
Agreement are specifically incorporated into this Agreement by reference. 
Capitalized terms not otherwise defined in the Schedules or Exhibits to this
Agreement will have the meanings given to them in this Agreement.  This
Agreement constitutes the exclusive, final and entire agreement between the
Parties with regard to the subject matter hereof and supersede all other
contemporaneous and prior agreements, understandings and information, whether
written or oral, express or implied, between the Parties with regard to the
subject matter hereof. 

 

6.8       Assignment.  This Agreement may not be assigned by operation of law or
otherwise by any Party without the prior written consent of the other Parties. 
This Agreement will be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

6.9       No Partnership Created.  It is not the purpose or intention of the
Parties that this Agreement create (and it shall not be construed as creating) a
joint venture, partnership, or any type of association, and the Parties hereto
are not authorized to act as agent or principal for each other with respect to
any matter related hereto.

 

6.10     Headings.  The titles and headings in this Agreement have been included
solely for ease of reference and shall not be considered in the interpretation
or construction of this Agreement.

 

6.11     No Construction Against Drafter.  This Agreement is being entered into
between competent persons, who are experienced in business and represented by
counsel, and has been reviewed by the Parties and their counsel.  Therefore, any
ambiguous language in this Agreement will not necessarily be construed against
any particular Party as the drafter of such language.

 

6.12     Dispute Resolution.  With respect to any dispute that arises after
Closing, either Party may pursue any remedies available in law or equity.

 

6.13     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE COMMONWEALTH OF KENTUCKY, EXCLUDING ANY CONFLICT OF LAW RULES
WHICH MAY REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION; AND THE
VENUE OF ANY ACTION BROUGHT BY EITHER PARTY IN REGARD TO THIS AGREEMENT OR
ARISING OUT OF THE TERMS OR CONDITIONS OF THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN STATE OR FEDERAL COURT IN THE COUNTY OF JEFFERSON, KENTUCKY AND
BOTH PARTIES HEREBY CONSENT TO THE JURISDICTION OF SUCH COURTS.

 

6.14     Waiver of Jury Trial.  EACH OF THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY RELATED AGREEMENT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT.

 

6.15     Publicity.  No Party, unless required to do so by law, shall release
any information to the press or other media regarding this Agreement or the
transactions contemplated by this Agreement.  If required by law to release
information, a Party may do so after having obtained the other Parties' advance
written approval of the content and timing of the release, which consent shall
not be unreasonably withheld, subject in all cases to the requirements of law,
including applicable securities laws.

 

6.16     Counterparts; Facsimile Signatures.  This Agreement may be executed in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  This Agreement may
be executed by facsimile signatures.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement and Plan of Share
Exchange to be executed and delivered as of the date first above written.

 

HARRY KLETTER FAMILY LIMITED PARTNERSHIP, a Kentucky limited partnership

       

By:

   

Harry Kletter

     

Its: General Partner

 

7124 GRADE LANE LLC, a Kentucky limited liability company

 

By:  Harry Kletter Family Limited Partnership, Managing Member

       

By:

     

Printed Name:

     

Title:

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

       

By:

     

Printed Name:

     

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.4 -- Assignment of Membership Units

 

ASSIGNMENT OF MEMBERSHIP UNITS

 

            This ASSIGNMENT OF MEMBERSHIP UNITS (this "Assignment") is entered
into effective as of _________ __, 2009, by the HARRY KLETTER FAMILY LIMITED
PARTNERSHIP, a Kentucky limited partnership ("Assignor") for the benefit of
INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation ("Assignee").

 

Recitals

 

WHEREAS, Assignor owns 100% of the membership units (the "Assigned Interest") of
7124 Grade Lane LLC, a Kentucky limited liability company (the "Company"); and

 

            WHEREAS, Assignor desires to assign all of its ownership in the
Assigned Interest to Assignee.

 

            NOW, THEREFORE, in consideration of the premises and for other
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Assignor hereby agrees as follows:

 

a.         Assignor does hereby sell, transfer, convey, assign and deliver to
Assignee all of Assignor's rights, title and interest in and to the Assigned
Interest.

 

b.         Assignor confirms that the Assigned Interest represents all of its
ownership interest in the Company.

 

c.         This Assignment will be binding upon Assignor and will inure to the
benefit of Assignee, and its successors and assigns.

 

IN WITNESS WHEREOF, Assignor has executed this Agreement as of the date first
written above.

 

 

ASSIGNOR:

 

HARRY KLETTER FAMILY LIMITED PARTNERSHIP,

a Kentucky limited partnership

             

By:

     

Harry Kletter

         

Its: General Partner

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1(j)

Liens

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1(m)

 

Leases

 

1.         Lease Agreement dated January 1, 1998, by and between Industrial
Services of America, Inc., as tenant, and K&R Corporation, as landlord (lease
covers both 7100 and 7124).

 

 

--------------------------------------------------------------------------------



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.4 -- Assignment of Membership Units

 

ASSIGNMENT OF MEMBERSHIP UNITS

 

            This ASSIGNMENT OF MEMBERSHIP UNITS (this "Assignment") is entered
into effective as of _________ __, 2009, by the HARRY KLETTER FAMILY LIMITED
PARTNERSHIP, a Kentucky limited partnership ("Assignor") for the benefit of
INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation ("Assignee").

 

Recitals

 

WHEREAS, Assignor owns 100% of the membership units (the "Assigned Interest") of
7200 Grade Lane LLC, a Kentucky limited liability company (the "Company"); and

 

            WHEREAS, Assignor desires to assign all of its ownership in the
Assigned Interest to Assignee.

 

            NOW, THEREFORE, in consideration of the premises and for other
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Assignor hereby agrees as follows:

 

a.         Assignor does hereby sell, transfer, convey, assign and deliver to
Assignee all of Assignor's rights, title and interest in and to the Assigned
Interest.

b.         Assignor confirms that the Assigned Interest represents all of its
ownership interest in the Company.

c.         This Assignment will be binding upon Assignor and will inure to the
benefit of Assignee, and its successors and assigns.

IN WITNESS WHEREOF, Assignor has executed this Agreement as of the date first
written above.

 

 

ASSIGNOR:

 

HARRY KLETTER FAMILY LIMITED PARTNERSHIP,

a Kentucky limited partnership

             

By:

     

Harry Kletter

   

 

   

Its: General Partner

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1(j)

 

Liens

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1(m)

 

Leases

 

1.         Lease dated April 1, 2004 by and between Industrial Services of
America, Inc., as tenant, and Harry Kletter Family Limited Partnership, as
landlord.

 

2.         Lease dated August ___, 2008, by and between Jack Cooper Transport
Co., as tenant, and Harry Kletter Family Limited Partnership, as landlord (lease
covers 4 acres pursuant to ISA Schedule of Real Estate dated March 27, 2009).

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------